PHILLIPS, C. J.
The Railway Company’s motion for rehearing is overruled. Whether the injuries of the plaintiff were proximately caused by the Railway Company’s negligence, was a question of fact and for the jury’s decision. The holding of the Commission of Appeals on the question, as reflected in its opinion, is in our view correct.
The Railway Company presented a number of assignments in the Court of Civil Appeals (173 S. W. 250), but that court disposed of the appeal on only one of them. Its decision made consideration of the other assignments unnecessary. A number of those assignments present questions of which the jurisdiction of the Court of Civil Appeals is final. The Railway Company is entitled to have those assignments determined. Instead, therefore, of affirming the judgment of the District Court, as was done on the original report of the Commission of Appeals, the cause will be remanded to the Court of Civil Appeals for the determination ©f those assignments.